DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH FRAME REGION INCLUDING METAL LAYERS ACROSS SLIT”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0262109 A1; hereinafter, “Choi”).
Regarding claims 1 and 2:
	re claim 1, Choi discloses a display device comprising: 
a substrate 100 (Fig. 4C and [0055]); 
a first metal layer 215d (Fig. 4C and [0061]) being provided on the substrate; 
a flattening film 140 (Fig. 4C and [0077]) being provided on [a side of] the first metal layer; 
a second metal layer 720/720a (Fig. 4C and [0061]) and a plurality of light-emitting elements 300 (Fig. 4C and [0078], wherein a typical display will comprise a plurality of elements 300) being provided on the flattening film; and 
a sealing film 730 (Fig. 4C and [0091]) covering the plurality of light-emitting elements, 
wherein a display region DA (Fig. 4C and [0056]) and a frame region (e.g., “non-display area” around DA, see [0056]) are provided, the display region in which an image is displayed by light emission of the plurality of light-emitting elements 300, and the frame region being positioned in a periphery of the display region, 
the sealing film 700 includes an organic layer [0091], and the organic layer includes a circumferential end edge being positioned in the frame region (Fig. 4C), 
a slit (i.e., the slit is considered to extend from the left edge of substrate 100 to right-edge of “OW” as viewed in Fig. 4C) is formed in an outer side of the flattening film 140, the slit overlapping the circumferential end edge of the organic layer 730 (Fig. 4C), 
the first metal layer 215d and the second metal layer 720/720a are each provided across the slit, and are in contact with each other inside the slit, and 
an opening is formed in at least one metal layer of the first metal layer and the second metal layer 720/720a (Fig., 4C), the opening exposing a lower layer of the first metal layer from the at least one metal layer at a position at which the organic layer and the slit overlap each other (i.e., the opening between “720” and “720a” in Fig. 4C exposes layer 215d, which is a lower layer of the first and second metal layers 215d/720a); and
re claim 2, the display device according to claim 1, wherein a first opening is formed in the first metal layer 215d (Fig. 4C) as the opening, and a second opening is formed in the second metal layer 720/720a (Fig. 4C) as the opening (i.e., a tapered opening goes through both layer 215d and 720/720a in Fig. 7C; accordingly, each of layers 215d and 720/720a has an opening);
Therefore, Choi anticipates claims 1 and 2.

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations this claim (when combined with claims 1 and 2); and
Claims 4-12 allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 4 (when combined with claim 1), and claims 5-12 depend from claim 4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed in the attached PTO-892 disclose display devices with display regions, frame regions, and metal layers across a slit, wherein the display devices have some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892